EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The restriction requirement between Groups I (claim 1), II (claims 2-12) and III (claims 13-20) is withdrawn.  Accordingly, claims 1-20 are pending and examined herein. 


REASONS FOR ALLOWANCE
 
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are novel and non-obvious over the prior art. The closest prior art is Flitsch, F. (PgPub US20150301524A1, Published 10/22/2015, Patent Publications Reference 2 in IDS filed 3/8/2019).
With regards to claim 1, Flitsch discloses a method of forming a tissue [0100] comprising: configuring a tissue engineering apparatus ([0100]-(0101]) comprising: a cleanspace fabricator (Fig. 12; (0020]. (0100]-[0101]), wherein the cleanspace fabricator is configured to process at least a first substrate ( [0019]-(0020], (0070], (0092]-[0093], (0100]), wherein the cleanspace fabricator maintains both a particulate cleanliness as well as a biological sterility cleanliness  [0026], [0099]-(0100], (0116]), wherein the cleanspace fabricator comprises at least a first processing apparatus and a second processing apparatus deployed along a periphery of 
However, Flitsch does not disclose a method of forming a tissue layer comprising: configuring a tissue engineering apparatus comprising: a first substrate comprising tissue layers; a modelling system, wherein the modelling system is configured to produce a first digital model which is used to control at least the first processing apparatus, wherein the first processing apparatus controls equipment to create one or more of a tissue support matrix and a printed deposit of cellular and molecular material; wherein the first processing apparatus comprises a second substrate with a multitude of printing elements arrayed thereupon, wherein the multitude of printing elements are capable of emitting a fluid comprising at least a first cell to a region within the first processing apparatus based upon a final three-dimensional model; and wherein the first processing apparatus further comprises a microfluidic processing system to process cellular and chemical material and deliver a product to the multitude of printing elements; performing a medical imaging technique upon a patient; creating the first digital model, wherein an input to the first digital model includes at least the results of the medical imaging technique; refining the first digital model to create a final digital model, wherein the final digital model represents a three-dimensional model for depositing of cellular material and 
Note that similarly worded independent claims 2 and 13 are novel in view of Flitsch insofar as these claims recite elements that Flitsch does not disclose (see above). 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632